     Case 1:19-cv-01638-DAD-JLT Document 37 Filed 02/08/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    RICKY L. BROWN,                                    Case No. 1:19-cv-01638-DAD-JLT (PC)

12                        Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTION
                                                         FOR APPOINTMENT OF COUNSEL
13            v.
                                                         (Doc. 36)
14    D. PEREZ,
15                        Defendant.
16

17           Plaintiff requests the appointment of counsel to represent him in this action. (Doc. 36.)

18   Plaintiffs do not have a constitutional right to appointed counsel in section 1983 actions, Rand v.

19   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the Court cannot require an attorney to

20   represent a party under 28 U.S.C. § 1915(e)(1). See Mallard v. U.S. Dist. Court, 490 U.S. 296,

21   304-05 (1989). However, in “exceptional circumstances,” the Court may request the voluntary

22   assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.

23           Given that the Court has no reasonable method of securing and compensating counsel, the

24   Court will seek volunteer counsel only in extraordinary cases. In determining whether

25   “exceptional circumstances exist, a district court must evaluate both the likelihood of success on

26   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

27   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

28   ///
     Case 1:19-cv-01638-DAD-JLT Document 37 Filed 02/08/21 Page 2 of 2


 1           The Court does not find the required exceptional circumstances. Even if it is assumed that

 2   Plaintiff is not well versed in the law and has made serious allegations that, if proven, would

 3   entitle him to relief, his case is not extraordinary. The Court is faced with similar cases almost

 4   daily. In addition, the Court cannot determine whether Plaintiff is likely to succeed on the merits;

 5   and, based on a review of the records in this case, the Court does not find that Plaintiff cannot

 6   adequately articulate his claims.

 7           In support of his motion, Plaintiff states that the prison at which he is incarcerated has

 8   limited inmates’ access to the law library due to the COVID-19 pandemic. (Doc. 36 at 1.) The

 9   Court notes that, if Plaintiff’s ability to timely respond to a motion or court order is obstructed by
10   limited access to the library, he may request an extension of time. The Court routinely grants

11   extensions of time, as long as the requests are supported by good cause. Additionally, at present,

12   there are no pending motions or court orders that require a response from Plaintiff,1 and discovery

13   in this matter is currently stayed, (Doc. 33). Accordingly, the Court DENIES Plaintiff’s motion

14   for the appointment of counsel without prejudice.

15
     IT IS SO ORDERED.
16

17       Dated:     February 6, 2021                                /s/ Jennifer L. Thurston
                                                            UNITED STATES MAGISTRATE JUDGE
18

19
20

21

22

23

24

25

26
27
     1
28    Defendants filed an exhaustion-based motion for summary judgment on November 24, 2020, (Doc. 26), to which
     Plaintiff filed an opposition on January 21, 2021, (Doc. 34).
                                                            2
